Exhibit 10.6
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BY AND BETWEEN
FIRSTMERIT CORPORATION
AND
PAUL GREIG
Effective May 15, 2006, (“Employment Date”) FirstMerit Corporation
(“Corporation”), an Ohio corporation, and Paul Greig (“Executive”),
collectively, the “Parties,” entered into an employment agreement to describe
the terms and conditions of the Executive’s employment with the Corporation.
Effective January 8th, 2009 (“Effective Date”), the Parties adopt this amended
and restated version of the employment agreement (as previously amended and
restated from time to time) (“Agreement”). By signing this Agreement, the
Executive specifically represents that he is fully able to assume the duties
described in this Agreement and is under no obligation or condition that would
prevent him from doing so.
ARTICLE 1 TERM OF AGREEMENT
This Agreement will remain in effect from the Effective Date until May 31, 2009
(“Initial Term”), unless it terminates at an earlier date as provided in this
Agreement or unless, before June 1, 2008, either Party delivers to the other a
written “Notice of Intent Not To Renew” specifying the date this Agreement will
terminate. If a Notice of Intent Not To Renew is delivered before June 1, 2008,
this Agreement will expire at the end of the Initial Term. However, if a Notice
of Intent Not To Renew is not delivered before June 1, 2008, this Agreement will
continue for additional one year periods (“Additional One-Year Terms”) unless
either party delivers to the other a written Notice of Intent Not To Renew at
least twelve (12) months before the beginning of the then Additional One-Year
Term. For purposes of this Agreement, the Initial Term and any Additional
One-Year Terms will be referred to collectively as the “Term.” Section 5.07 will
apply to any termination of this Agreement through a Notice of Intent Not To
Renew.
ARTICLE 2 EXECUTIVE’S DUTIES
2.01 During the Term, the Executive agrees:
[1] To serve as President and Chief Executive Officer of the Corporation and to
perform the services customarily performed by persons in a similar executive
capacity.
[2] Subject to Section 5.05, to discharge any other duties and responsibilities
that the Corporation’s Board of Directors (“Board”) assigns to him from time to
time.
[3] To serve as an officer and, if elected, as a director of the Corporation,
and of any other entity that is related through common ownership to the
Corporation. For purposes of this Agreement, the Corporation and all entities
related through common ownership to the Corporation are individually called
“Group Members” and collectively are called the “Group.”

 



--------------------------------------------------------------------------------



 



[4] Except for periods of absence because of illness, vacations of reasonable
duration and any leaves of absence approved by the Board or during the pendency
of any disputes arising under Sections 5.04 and 5.05, to:
[a] Devote his full attention and energies to promoting the Group’s business;
[b] Fulfill the obligations described in this Agreement; and
[c] Exercise the highest degree of loyalty and the highest standards of conduct
in the performance of his duties.
[5] In addition to the obligations described in Article 6, not to engage in any
other business activity, whether or not for gain, profit or other pecuniary
advantage, that does not involve promoting the Corporation’s, the Group’s or any
Group Member’s business. However, the Executive may serve as a director of
companies that are not Group Members if that service:
[a] Does not violate any term or condition of this Agreement;
[b] Does not injure the Group or any Group Member;
[c] Is not prohibited by law or by rules adopted by any Group Member; and
[d] Is approved in advance by the Board.
2.02 The restrictions described in Section 2.01[5] will not be construed to
prevent the Executive from:
[1] Investing his personal assets in [a] businesses that do not compete or do
business with any Group Member and do not require the Executive to perform any
services connected with the operation or affairs of the businesses in which the
investment is made or [b] stocks or corporate securities described in
Section 6.02 but subject to the limits described in that section; or
[2] Participating in, or serving as a trustee or director of, civic and
charitable organizations or activities, but only if this activity does not
materially interfere with the performance of his duties under this Agreement.
2.03 The Executive will report directly and solely to the Board.
ARTICLE 3 EXECUTIVE’S COMPENSATION
3.01 During the Term and subject to this section and to Article 5:
[1] The Corporation will pay to the Executive a “Base Salary” at an annualized
rate of Six Hundred Eighty-nine Thousand Thirty-seven Dollars and Thirty-six
Cents ($689,037.36), prorated to reflect partial calendar months and years of
employment and

2



--------------------------------------------------------------------------------



 



paid in installments that correspond with the Corporation’s normal payroll
practices, but in any event not less frequently than monthly. During the Term,
Base Salary will not be reduced below Six Hundred Eighty-nine Thousand
Thirty-seven Dollars and Thirty-six Cents ($689,037.36) without the Executive’s
written consent but may be increased during the Term at the discretion of the
Board. In the event Base Salary is increased, the increased Base Salary will not
be reduced below that amount without the Executive’s written consent.
[2] The Executive may participate in any long-term or short-term cash bonus
program that the Corporation adopts or maintains for its senior executives and
will be assigned a target bonus of no less than one hundred percent (100%) of
his Base Salary. Except for the commitment just made, the amount of and
conditions placed on the Executive’s participation in these programs and on the
bonus amount will be established by the Board’s Compensation Committee subject
to the terms of the plan or program through which it may be earned and other
related documents and procedures governing that grant. In the event that the
conditions of the programs are met and a bonus payment is earned, any payment
under this Section 3.01[2] will be paid to the Executive in accordance with the
terms of the program through which it was earned.
[3] The Executive may participate in the health, welfare and retirement benefit
programs (whether or not tax-qualified) provided to the Corporation’s senior
executives (subject to the terms and conditions of the programs, a description
of each of which has been given to the Executive), as these programs may from
time to time be amended or modified by the Board or the Board’s Compensation
Committee. The Corporation will provide long-term disability insurance which
will provide benefits payable in the event that the Executive is disabled, as
that term is defined by the insurance policy, during employment. The amount of
the long term disability benefit will equal two thirds of the Executive’s most
recently paid annual Base Salary and bonus, but will not exceed Six Hundred
Eighty-four Thousand Dollars ($684,000.00) annually.
[4] The Executive will receive the perquisites that are made available to the
Corporation’s other senior executives (and will receive twenty-nine (29) paid
time-off days under the Corporation’s paid-time-off program). Also, the
Corporation will pay the initiation fees and monthly dues associated with the
Executive’s membership fees in one country club located within fifteen
(15) miles of the Corporation’s headquarters. Except as provided in Article 4,
the Executive will be personally responsible for any costs associated with his
use of these country club facilities.
[5] The Executive will be eligible to participate in any equity compensation
plan subject to the terms of that plan and to the extent deemed appropriate by
the Board’s Compensation Committee.
3.02 Subject to its availability at standard rates, the Corporation will
reimburse the Executive each year for the annual premiums he incurs upon his
acquisition of a variable, whole life insurance policy with a face value of one
million five hundred thousand dollars ($1,500,000) and also will distribute to
the Executive forty percent (40%) of the amount of any premiums taxable

3



--------------------------------------------------------------------------------



 



to him on account of this policy. Such reimbursements and payments shall be made
to the Executive on or before December 31 of the year in which the premiums are
incurred. The Executive will be the owner of the policy and the Corporation will
have no interest in the policy or its proceeds. Except as specifically provided
in Article 5, no further payments will be due from the Corporation under this
Section 3.02 following the Executive’s termination of employment with the
Corporation.
ARTICLE 4 BUSINESS-RELATED EXPENSES
The Corporation will pay (or reimburse) the Executive for all reasonable,
ordinary and necessary expenses that he incurs to perform his duties under this
Agreement. Reimbursement will be made within thirty (30) days after the date
such expenses are incurred, provided the Executive submits appropriate evidence
of the expenditure (and all other information required under the Corporation’s
business expense reimbursement policy) to the Corporation and otherwise complies
with reimbursement procedures the Corporation applies to its other senior
executives.
ARTICLE 5 TERMINATION OF EMPLOYMENT DURING TERM OF AGREEMENT
Wherever used in this article, except in connection with death, the word
“terminate” or “termination” in connection with the Executive’s employment shall
mean a “separation from service” of the Executive from the Corporation within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), and Treasury Regulation Section 1.409A-1(h).
5.01 Termination of Employment Due to Death or Disability. The Executive’s
employment will terminate upon his death. In addition, the Corporation or the
Executive may terminate the Executive’s employment due to the Executive’s
Disability (as defined in Section 5.01[3]) at any time during the Term by giving
the other party written notice of its intention to do so. The terms of this
section will apply if the Executive dies or his employment is terminated due to
Disability during the Term and before a written notice of termination is given
under any other section of this Agreement. However, if the Executive dies or
becomes disabled after a written notice of termination has been given under any
other section of this article (and while that notice is still in effect), he or
his beneficiary will receive the amounts calculated under such section, but only
if the payments described in that section would have been due if the Executive
had not died or become disabled, determined as if any “cure period” had expired
on the day before the date the Executive dies or becomes disabled.
[1] This Agreement and the Executive’s employment will terminate as of the date
the Executive dies or the Corporation or Executive terminates the Executive’s
employment due to the Executive’s Disability and the Corporation will pay or
cause to be paid to the Executive (or to his beneficiary if the Executive is
dead):
[a] Any unpaid installments of his Base Salary, calculated through the date his
employment is terminated due to his death or Disability; and
[b] Any bonus earned with respect to the previous year but not yet paid; and

4



--------------------------------------------------------------------------------



 



[c] The pro rata portion of a bonus for the current year, determined by
multiplying the “target” cash bonus amount most recently established by a
fraction, the numerator of which is the number of days in the calendar year
preceding the date his employment is terminated due to his death or Disability
and the denominator of which is three hundred sixty-five (365); and
[d] Any amounts the Executive is entitled to receive under the terms of any
employee benefit plan described in Section 3.01[3].
[2] If the Executive’s employment is terminated due to his death or Disability,
all the Executive’s outstanding stock options and other cash and equity
incentive grants will be exercisable (or applicable restrictions will lapse) to
the extent provided under the terms relating to terminations of employment for
similar reasons contained in the plan and the award agreement through which they
were granted or as otherwise provided in Section 5.06.
[3] “Disability” or “Disabled” has the same meaning given to the term
“disability” under the Corporation’s long-term disability plan as in effect on
May 15, 2006, whether or not the Executive participated in that plan on June 5,
2006 (“Employment Date”), or subsequently and whether or not that plan is
amended or terminated before the Executive’s Disability arises.
[4] Except as otherwise provided in the program through which they are paid or
in the Agreement, all amounts payable under this section will be:
[a] Paid within thirty (30) days of the Executive’s death or the date the
Executive’s employment is terminated due to Disability; and
[b] If the Executive’s employment is terminated due to Disability but he dies
before all payments due under this section have been paid, the unpaid amount
will be paid to the Executive’s beneficiary under the procedures described in
Section 10.07.
5.02 Voluntary Termination of Employment Without Good Reason. The Executive may
voluntarily terminate his employment at any time during the Term without Good
Reason (as defined in Section 5.05[6]) by giving the Corporation written notice
of his intention to do so. This notice will be effective one hundred eighty
(180) days after it is given unless the Parties mutually agree to accelerate
this termination date (“Voluntary Termination Date”). If the Executive
voluntarily terminates his employment without Good Reason (including initiating
a termination on account of retirement), the terms of this section will apply
regardless of any other event (other than as provided in Section 5.06) that
occurs after the delivery of the notice of intent to terminate without Good
Reason.
[1] This Agreement and the Executive’s employment will terminate on the
Voluntary Termination Date and the Corporation will pay or cause to be paid to
the Executive the sum of:

5



--------------------------------------------------------------------------------



 



[a] Any unpaid installments of his Base Salary, calculated through the Voluntary
Termination Date; and
[b] Any amounts the Executive is entitled to receive under the terms of any
employee benefit plan described in Section 3.01[3].
For purposes of this Agreement, a termination initiated by the Executive after
qualifying for retirement under any deferred compensation plan (whether or not
tax-qualified) maintained by the Corporation will be treated as a voluntary
termination under this section.
[2] If the Executive’s employment terminates under this Section 5.02, all the
Executive’s outstanding stock options and other cash and equity incentive grants
will be exercisable (or applicable restrictions will lapse) to the extent
provided under the terms relating to terminations of employment for similar
reasons contained in the plan and the award agreement through which they were
granted or as otherwise provided in Section 5.06.
[3] Except as otherwise provided in the program through which they are paid or
in the Agreement, all amounts payable under this section will be:
[a] Paid within thirty (30) days of the Voluntary Termination Date; and
[b] If the Executive dies before all payments due under this section have been
paid, the unpaid amount will be paid to the Executive’s beneficiary under the
procedures described in Section 10.07.
5.03 Termination of Employment by Corporation Without Cause. The Corporation may
terminate the Executive’s employment without Cause (as defined in
Section 5.04[4]) at any time during the Term by giving the Executive written
notice of its intention to do so. This notice will be effective ninety (90) days
after it is given unless the Parties mutually agree to accelerate this
termination date (“Involuntary Termination Date”) and the terms of this section
will apply regardless of any other event (other than as provided in
Section 5.06) that occurs after the delivery of the notice of intent to
terminate the Executive without Cause.
[1] This Agreement and the Executive’s employment will terminate as of the
Involuntary Termination Date.
[2] The Corporation will pay or cause to be paid or made available to the
Executive:
[a] Any unpaid installments of his Base Salary, calculated through the
Involuntary Termination Date;
[b] The value of any accrued but unused paid-time-off, calculated under the
terms of the Corporation’s paid-time-off policy for similar events;

6



--------------------------------------------------------------------------------



 



[c] Continuation of Base Salary at the rate then in effect for twelve
(12) months, paid in accordance with the Corporation’s normal payroll procedures
beginning on the Involuntary Termination Date;
[d] A lump sum payment (less lawful payroll deductions and taxes) equal to the
“target” cash bonus amount most recently established before the Involuntary
Termination Date;
[e] In addition to the payments described in Section 5.03[2][c], continuation of
Base Salary for twenty-four (24) months, paid in accordance with the
Corporation’s normal payroll procedures beginning on the Involuntary Termination
Date in consideration of the obligations assumed under Article 6. In the event
the Executive breaches the obligations contained under Article 6, the obligation
to pay continuation of Base Salary under this Section 5.03[2][e] will terminate;
[f] In addition to the payment described in Section 5.03[2][d], lump sum
payments (less lawful payroll deductions and taxes) within five (5) days after
the first and second anniversaries of the Involuntary Termination Date each
equal to the “target” cash bonus amount most recently established before the
Involuntary Termination Date and also in consideration of the obligations
assumed under Article 6. In the event the Executive breaches the obligations
contained under Article 6, the obligation to pay the lump sum payments under
this Section 5.03[2][f] will terminate;
[g] At the Corporation’s expense, continuation of medical and dental coverage
for thirty-six (36) months beginning on the Involuntary Termination Date at a
level equivalent to that provided before the Involuntary Termination Date;
provided that, with respect to the last eighteen (18) months of such coverage,
[i] the benefits provided during the Executive’s taxable year may not affect the
benefits to be provided to the Executive in any other taxable year, [ii]
reimbursement of any eligible expense must be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred and [iii] the right to such continued coverage is not subject to
liquidation or exchange for another benefit. The applicable Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) health insurance benefit continuation period
shall begin coincident with the beginning of this benefit continuation period;
and
[h] At the Corporation’s expense, continuation of the premium reimbursement (and
the additional forty percent (40%) payment) described in Section 3.02 for the
remainder of the Executive’s taxable year during which the Involuntary
Termination Date occurs and for three (3) additional taxable years thereafter.
Any reimbursement pursuant to this Section 5.03[2][h] shall be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the applicable premium cost is incurred. The premium costs eligible for
reimbursement under this Section 5.03[2][h] during any taxable year may not

7



--------------------------------------------------------------------------------



 



affect any expenses eligible for reimbursement in any other taxable year and the
right to such continued coverage is not subject to liquidation or exchange for
another benefit.
[3] If the Executive’s employment terminates under this Section 5.03, all the
Executive’s outstanding stock options and other cash and equity incentive grants
will be exercisable (or applicable restrictions will lapse) to the extent
provided under the terms relating to terminations for similar reasons contained
in the plan and the award agreements through which they were granted or as
otherwise provided in Section 5.06.
[4] If the Executive’s employment terminates under this Section 5.03, the
Executive will receive any other benefits he is entitled to receive under the
terms of any benefit program described in Section 3.01[3].
[5] Except as otherwise provided in the program through which they are paid or
in the Agreement, all amounts payable under this section will be:
[a] Paid within thirty (30) days of the Involuntary Termination Date; and
[b] If the Executive dies before all payments due under this section have been
paid, the unpaid amounts will be paid to the Executive’s beneficiary under the
procedures described in Section 10.07.
It is specifically understood that delivery of a Notice of Intent Not To Renew
by the Corporation under Article 1 is not itself a notice of involuntary
termination without Cause under this section.
5.04 Termination of Employment by Corporation for Cause. The Corporation may
terminate the Executive’s employment for Cause at any time during the Term by
giving the Executive written notice of its intention to do so. This notice will
be effective on the date it is given (“For Cause Termination Date”). If this
notice is given, the terms of this section will apply regardless of any other
event that may occur after the delivery of the written notice of termination for
Cause.
[1] This Agreement and the Executive’s employment will terminate as of the For
Cause Termination Date.
[2] The Corporation will pay or cause to be paid or made available to the
Executive:
[a] Any unpaid installments of his Base Salary, calculated through the For Cause
Termination Date; and
[b] Any amounts the Executive is entitled to receive under the terms of any
employee benefit plan described in Section 3.01[3].
[3] If the Executive’s employment is terminated for Cause, all the Executive’s
outstanding stock options and other cash and equity incentive grants will be
exercisable (or applicable restrictions will lapse) to the extent provided under
the terms relating to

8



--------------------------------------------------------------------------------



 



terminations of employment for similar reasons contained in the plan and the
award agreements through which they were granted or as otherwise provided in
Section 5.06.
[4] “Cause” means one or more of the following acts of the Executive:
[a] Any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion by the Executive of the assets or business
opportunities of the Group, the Corporation or any Group Member;
[b] Conviction of the Executive of (or plea by the Executive of guilty to) a
felony (or a misdemeanor that originally was charged as a felony but was reduced
to a misdemeanor as part of a plea bargain) or intentional and repeated
violations by the Executive of the Corporation’s written policies or procedures;
[c] Disclosure, other than through mere inadvertence or other than acting in the
course and scope of duties or pursuant to a subpoena, to unauthorized persons of
any Confidential Information (as defined below);
[d] Intentional and material breach of any contract with or violation of any
legal obligation owed to the Group, the Corporation or any Group Member provided
that a breach shall be considered intentional and material only if the Executive
fails to cure to the best of the Executive’s ability such breach within thirty
(30) days after delivery to the Executive of a notice from the Board specifying
such breach;
[e] The Executive’s [i] willful and intentional failure to materially comply (to
the best of his ability) with a specific, written direction of the Board that is
consistent with normal business practice and not inconsistent with this
Agreement and the Executive’s responsibilities hereunder, provided that a
failure shall be considered willful only if the Executive fails to cure to the
best of the Executive’s ability any such failure to materially comply with such
written direction of the Board within thirty (30) days after delivery to the
Executive of a notice from the Board specifying any such failure; and further
provided that any such failure shall not be deemed willful or intentional if
based on the Executive’s good faith belief, as expressed by written notice to
the Board given within thirty (30) days after such failure, that the
implementation of such direction of the Board would be unlawful or unethical and
such notice is accompanied by the opinion of nationally recognized corporate
counsel that such implementation would be unlawful or unethical, [ii] willful
engagement in gross misconduct materially and demonstrably injurious to the
Group, the Corporation or any Group Member or [iii] material breach of this
Agreement, provided that such breach is not cured within thirty (30) days after
delivery to the Executive of a notice from the Board requesting cure; or
[f] Any intentional cooperation with any party attempting to effect a Change in
Control (as defined in the Executive’s Change in Control and Displacement

9



--------------------------------------------------------------------------------



 



Agreements) unless [i] the Board has approved or ratified that action before the
Change in Control or [ii] that cooperation is required by law.
However, Cause will not arise solely because the Executive is absent from active
employment during periods of paid-time-off, consistent with the Corporation’s
applicable paid-time-off policy, sickness or illness or while suffering from an
incapacity due to physical or mental illness, including a condition that does or
may result in a Disability or other period of absence initiated by the Executive
and approved by the Corporation.
It also is specifically understood that delivery by the Corporation of a Notice
of Intent Not To Renew under Article 1 is not itself a notice of termination for
Cause under this section.
The Corporation may not terminate the Executive’s employment for Cause unless:
[i] No fewer than thirty (30) days prior to the For Cause Termination Date, the
Corporation provides the Executive with written notice (the “Notice of
Consideration”) of its intent to consider termination of the Executive’s
employment for Cause, including a detailed description of the specific reasons
which form the basis for such consideration, provided, however, that after
providing Notice of Consideration, the Board may, by the affirmative vote of
seventy-five percent (75%) of its members (excluding for this purpose the
Executive if he is a member of the Board), suspend the Executive with pay until
a final determination pursuant to this Section 5.04 has been made;
[ii] On a date designated in the Notice of Consideration, which date shall be at
least thirty (30) days following the date the Notice of Consideration is
provided, the Executive shall have the opportunity to appear before the Board,
with or without legal representation, at the Executive’s election, to present
arguments and evidence on his own behalf; and
[iii] Following the presentation to the Board as provided in subparagraph [ii]
above or the Executive’s failure to appear before the Board at the date and time
specified in the Notice of Consideration, the Executive may be terminated for
Cause only if the Board, by a seventy-five percent (75%) vote of its members
(excluding the Executive if he is a member of the Board), determines that the
actions or inactions of the Executive specified in the Notice of Consideration
occurred, that such actions or inactions constitute Cause and that the
Executive’s employment should accordingly be terminated for Cause. If the
requisite seventy-five percent (75%) vote under this subparagraph [iii] is not
obtained, the Executive will be deemed to have met the definition of Good Reason
as described in Section 5.05[6][j].
[5] “Confidential Information” means any and all information (other than
information in the public domain) related to the Group’s, the Corporation’s or
any Group Member’s business, including all processes, inventions, trade secrets,
computer programs, technical data, drawings or designs, information concerning
pricing and pricing policies, marketing

10



--------------------------------------------------------------------------------



 



techniques, plans and forecasts, new product information, information concerning
methods and manner of operations and information relating to the identity and
location of all past, present and prospective customers and suppliers.
[6] Except as otherwise provided in the program through which they are paid or
in the Agreement, all amounts payable under this section will be:
[a] Paid within thirty (30) days of the For Cause Termination Date; and
[b] If the Executive dies before all payments due under this section have been
paid, the unpaid amount will be paid to the Executive’s beneficiary under the
procedures described in Section 10.07.
5.05 Termination of Employment by the Executive for Good Reason. The Executive
may terminate his employment at any time during the Term for Good Reason by
giving the Corporation written notice of his intention to do so. This notice
must describe, in reasonable detail, the reasons for which the Executive
believes he has Good Reason to terminate his employment. If, during the ensuing
thirty (30) days or, if shorter, the remainder of the Term (“Cure Period”), the
Corporation cures the condition cited by the Executive, no termination will
occur under this section. However, if the Corporation does not cure the
condition cited by the Executive during the Cure Period, this Agreement will
terminate at the end of the Cure Period (“Good Reason Termination Date”) and the
terms of this section will apply regardless of any other event (other than as
provided in Section 5.06) that occurs after the delivery of the written notice
of intent to terminate for Good Reason.
[1] This Agreement and the Executive’s employment will terminate as of the Good
Reason Termination Date.
[2] The Corporation will pay or cause to be paid or made available to the
Executive:
[a] Any unpaid installments of his Base Salary, calculated through the Good
Reason Termination Date;
[b] The value of any accrued but unused paid-time-off, calculated under the
terms of the Corporation’s paid-time-off policy for similar events;
[c] Continuation of Base Salary at the rate then in effect for twelve
(12) months, paid in accordance with the Corporation’s normal payroll procedures
beginning on the Good Reason Termination Date;
[d] A lump sum payment (less lawful payroll deductions and taxes) equal to the
“target” cash bonus amount most recently established before the Good Reason
Termination Date;
[e] In addition to the payments described in Section 5.05[2][c], continuation of
Base Salary for twenty-four (24) months, paid in accordance with the
Corporation’s normal payroll procedures beginning on the Good Reason

11



--------------------------------------------------------------------------------



 



Termination Date and in consideration of the obligations assumed under
Article 6. In the event the Executive breaches the obligations contained under
Article 6, the obligation to pay continuation of Base Salary under this
Section 5.05[2][e] will terminate;
[f] In addition to the payments described in Section 5.05[2][d], lump sum
payments (less lawful payroll deductions and taxes) within five (5) days after
the first and second anniversaries of the Good Reason Termination Date each
equal to the “target” cash bonus amount most recently established before the
Good Reason Termination Date and also in consideration of the obligations
assumed under Article 6. In the event the Executive breaches the obligations
contained under Article 6, the obligation to pay the lump sum payments under
this Section 5.05[2][f] will terminate;
[g] At the Corporation’s expense, continuation of medical and dental coverage
for thirty-six (36) months beginning on the Good Reason Termination Date at a
level equivalent to that provided immediately before the Good Reason Termination
Date; provided that, with respect to the last eighteen (18) months of such
coverage, [i] the benefits provided during the Executive’s taxable year may not
affect the benefits to be provided to the Executive in any other taxable year,
[ii] reimbursement of any eligible expense must be made on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense was incurred and [iii] the right to such continued coverage is not
subject to liquidation or exchange for another benefit. The applicable COBRA
health insurance benefit continuation period shall begin coincident with the
beginning of this benefit continuation period; and
[h] At the Corporation’s expense, continuation of the premium reimbursement (and
the additional forty percent (40%) payment) described in Section 3.02 for the
remainder of the Executive’s taxable year during which the Good Reason
Termination Date occurs and for three (3) additional taxable years thereafter.
Any reimbursement pursuant to this Section 5.05[2][h] shall be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the applicable premium cost is incurred. The premium costs eligible for
reimbursement under this Section 5.05[2][h] during any taxable year may not
affect any expenses eligible for reimbursement in any other taxable year and the
right to such continued coverage is not subject to liquidation or exchange for
another benefit.
[3] If the Executive’s employment terminates under this Section 5.05, all the
Executive’s outstanding stock options and other cash and equity incentive grants
will be exercisable (or applicable restrictions will lapse) to the extent
provided under the terms relating to terminations of employment for similar
reasons contained in the plan and the award agreement through which they were
granted or as otherwise provided in Section 5.06.

12



--------------------------------------------------------------------------------



 



[4] If the Executive’s employment terminates under this Section 5.05, the
Executive will receive any other benefits he is entitled to receive under the
terms of any benefit program described in Section 3.01[3].
[5] Except as otherwise provided in the program through which they are paid or
in the Agreement, all amounts payable under this section will be:
[a] Paid within thirty (30) days of the Good Reason Termination Date; and
[b] If the Executive dies before all payments due under this section have been
paid, the unpaid amounts will be paid to the Executive’s beneficiary under the
procedures described in Section 10.07.
[6] “Good Reason” means any of the following to which the Executive has not
consented in writing:
[a] Any breach of this Agreement by or on behalf of the Group, the Corporation
or any Group Member;
[b] A reduction in the Executive’s title, duties, responsibilities or status, as
compared to either [i] the Executive’s title, duties, responsibilities or status
on the Employment Date, or [ii] any enhanced or increased title, duties,
responsibilities or status assigned to the Executive after the Employment Date;
[c] The assignment to the Executive of duties that are inconsistent with [i] the
Executive’s office as of the Employment Date or [ii] any more senior office to
which the Executive is promoted after the Employment Date;
[d] Modification of the Executive’s reporting responsibilities described in
Section 2.03;
[e] During any calendar year ending during the Term (or any fractional calendar
year ending within the Term), any reduction (other than a reduction that is
attributable to any termination for death, Disability or Cause, voluntary
termination by the Executive other than for Good Reason or for any period of
temporary absence protected by law or initiated by the Executive and approved by
the Corporation) in Base Salary for the calendar year ending before the Good
Reason Termination Date;
[f] A requirement that the Executive relocate to a principal office or worksite
(or accept indefinite assignment) to a location more than fifty (50) miles
distant from Akron, Ohio;
[g] The Corporation’s [i] failure to continue in effect any material fringe
benefit or compensation plan, retirement or deferred compensation plan, life
insurance plan, health and accident plan, sick pay plan or disability plan in
which the Executive is participating or [ii] modification of any of the plans or
programs

13



--------------------------------------------------------------------------------



 



just described that adversely affects the potential value of the Executive’s
benefits under those plans (other than value associated solely with the
performance of investments the Executive controls). However, [iii] this section
will not apply to any of the acts just enumerated that are applied to or which
affect all other participants in any program or plan and [iv] Good Reason will
not arise under this subsection solely because [A] the Corporation terminates or
modifies any of the programs just described solely to comply with applicable law
but only to the extent required to meet applicable legal standards, [B] a plan
or benefit program expires under self-executing terms contained in that plan or
[C] the Corporation replaces a plan or program with a successor plan or program
of equal or equivalent value to the Executive;
[h] For the duration of any period of any absence from active employment,
failure to provide or continue for the Executive any benefits (including
disability benefits) available to employees who are absent from active
employment (including because of Disability) under programs maintained by the
Corporation on the date the absence (including Disability) begins;
[i] While the Executive is unable to perform normally assigned duties because of
a physical or mental condition and before his Disability is established under
Section 5.01[3], the Corporation terminates the Executive before the period
required to establish the Executive’s Disability;
[j] The Corporation unsuccessfully attempts to terminate the Executive for
Cause;
[k] The Corporation fails to obtain an assumption of its obligations under this
Agreement by any successor, regardless of whether that other entity becomes a
successor to the Corporation as a result of a merger, consolidation, sale of
assets or any other form of reorganization; or
[l] Any attempted termination of the Executive’s employment which is not
effected pursuant to a Notice of Consideration satisfying the requirements of
this article.
It is specifically understood that delivery by the Corporation of a Notice of
Intent Not To Renew under Article 1 is not itself “Good Reason” under this
Agreement.
5.06 Termination of Employment Following a Change in Control.
[1] Amounts payable to the Executive upon a “Change in Control” will be governed
by a separate “Change in Control Agreement” and “Displacement Agreement”
(collectively, “Change Agreements”), a copy of each of which has been given to
the Executive. The definition of “Cause” under Section 5.04[4] and the
definition of “Good Reason” under Section 5.05[6] contained herein shall
supersede, be incorporated into and constitute the definitions of Cause and Good
Reason under the Change Agreements

14



--------------------------------------------------------------------------------



 



(provided that if anything constitutes Good Reason under the Change Agreements
and is not Good Reason under this Agreement, the Change Agreements provisions
shall be applicable for purposes of the Change Agreements). These benefits will
be due under the terms and subject to the conditions that are incorporated from
time to time in the Change Agreements, provided, however, that the applicable
obligations described in Article 6 will continue to apply, subject to payment of
the amounts described in Sections 5.03[2][e] and [f] or 5.05[2][e] and [f],
whichever is applicable. However, if the Executive is or becomes entitled to
receive payments and benefits under this Agreement and under either of the
Change Agreements, he will be entitled only to receive the larger of the
payments and benefits due under this Agreement or under the Change in Control or
Displacement Agreements; this comparison will be made separately with respect to
each type of benefit.
[2] If any payment or benefit under this Agreement generates an excise tax under
Section 4999 of the Code, the Corporation will apply the same procedures for
these purposes that are applicable under the Executive’s Change Agreements,
whether or not the event generating these excise taxes is a “change in control”
under those agreements.
5.07 Termination Due to Failure to Renew Agreement. Except as provided in
Section 5.06, if this Agreement and the Executive’s employment terminate through
a Notice of Intent Not to Renew (as described in Article 1), the Executive will
be entitled to the benefits described in Section 5.02 as if the Executive had
terminated employment voluntarily and without Good Reason on the date this
Agreement terminates and the following:
[1] Continuation of Base Salary for twelve (12) months, paid in accordance with
the Corporation’s normal payroll procedures beginning on the date this Agreement
terminates, in consideration of the obligations assumed under Article 6. In the
event the Executive breaches the obligations contained under Article 6, the
obligation to pay continuation of Base Salary under this Section 5.07[1] will
terminate; and
[2] A lump sum payment (less lawful payroll deductions and taxes) within thirty
(30) days after the termination of this Agreement, equal to the “target” cash
bonus amount most recently established before the termination date in
consideration of the obligations assumed under Article 6. In the event the
Executive breaches the obligations contained under Article 6, the obligation to
pay the lump sum payment under this Section 5.07[2] will terminate.
5.08 Required Postponement for Specified Employee. If the Executive is a
“specified employee,” within the meaning of Treasury
Regulation Section 1.409A-1(i) and as determined under the Corporation’s policy
for determining specified employees, on the date on which his employment
terminates (for any reason other than death), no payments or benefits under
Sections 5.01[1][c], 5.03[2][c], [d], and [e], 5.05[2][c], [d], and [e] or
5.07[1] and [2] shall be paid or provided (or commence to be paid or provided)
until the first business day of the seventh month following the termination date
(or, if earlier, the Executive’s death). The first payment that can be made
shall include the cumulative amount of any amounts and benefits that could not
be paid or provided during such postponement period.

15



--------------------------------------------------------------------------------



 



5.09 Effect of Other Severance Benefits. Regardless of any other provision of
this Agreement, all amounts paid under this article will be in lieu of any
amounts payable to the Executive from any other broad-based severance program in
which the Executive participates.
5.10 Effect of Multiple Termination Events. Except as provided otherwise in this
Agreement (including the Change Agreements), the Executive will never be
entitled to benefits or payment under more than one section of this article and
will receive the benefits and payments attributable to the first termination
event to occur the effects of which are described in this article.
ARTICLE 6 POST-TERMINATION OBLIGATIONS
6.01 For a period of twenty-four (24) full calendar months after the Executive’s
employment terminates for any reason (or twelve (12) full calendar months after
termination pursuant to Section 5.07), he will not directly or indirectly engage
in, assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever) or
enter the employment of or act as agent for or adviser or consultant to any
person or entity who is (or is about to become) engaged in any business that
competes with the Group in any state where the Group has an office or branch
during the Term and any contiguous state thereto.
6.02 Section 6.01 does not prohibit the Executive from purchasing, for
investment purposes only, any stock or other corporate security that is listed
on a national securities exchange or quoted in any national market system
(except as otherwise provided in this Agreement), so long as such stock or other
corporate security owned by the Executive does not represent more than one
percent (1%) of the market value or voting power of the total stock or other
corporate securities of that class.
6.03 The Executive is not obligated to comply with the prohibitions described in
this article if the Corporation defaults in the payment of any severance
compensation or benefits owed under this Agreement. This Section 6.03 does not
however relieve the Corporation of its obligations to pay severance compensation
or other benefits owed under this Agreement. In the event the Executive breaches
the obligations contained under Article 6, the obligation to pay continuation of
Base Salary and lump sum payments under Sections 5.03[2][e] and [f], 5.05[2][e]
and [f] or 5.07[1] and [2] will terminate.
6.04 For a period of twenty-four (24) full calendar months after the Executive’s
employment terminates for any reason (or twelve (12) full calendar months after
termination pursuant to Section 5.07), he will not, on his own behalf or on
behalf of any other person, partnership, association, corporation or other
entity, solicit or in any manner attempt to influence or induce any employee of
the Group, the Corporation or any Group Member to leave the Group’s, the
Corporation’s or Group Member’s employment nor will he use or disclose to any
person, partnership, association, corporation or other entity any information
obtained while an employee of the Corporation concerning the names and addresses
of the Group’s, the Corporation’s or any Group Member’s employees.

16



--------------------------------------------------------------------------------



 



6.05 The Executive recognizes that he has access to and knowledge of certain
confidential and proprietary information of the Group, the Corporation and Group
Members that is essential to the performance of his duties under this Agreement.
The Executive agrees that he will not, during or after the term of his
employment by the Corporation, in whole or in part, disclose this information to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, nor shall he make use of any such information for his own
purposes.
6.06 The Parties recognize that the Corporation will have no adequate remedy at
law for breach by the Executive of the restrictions imposed by this article and
that the Group, the Corporation and one or more Group Members could suffer
substantial and irreparable damage if the Executive breaches any of these
restrictions. For this reason, the Executive agrees that, if the Executive
breaches any of the restrictions imposed under this article, the Corporation, in
addition to the right to seek monetary damages, may seek a temporary and/or
permanent injunction to restrain any breach or threatened breach of these
restrictions or a decree of specific performance, mandamus or other appropriate
remedy to enforce compliance with the restrictions imposed under this article.
ARTICLE 7 INDEMNIFICATION
The Corporation will enter into an agreement to indemnify the Executive against
any liability arising in connection with his employment under this Agreement.
This agreement will be consistent with the Corporation’s generally applicable
indemnification policy, a copy of which has been given to the Executive. The
terms of the Corporation’s indemnification policy will survive the termination
of the Executive’s employment for so long as the Executive may be subject to
liability. In addition, the Corporation will provide for the Executive directors
and officers insurance coverage under its directors and officers insurance
policy for claims made during the Executive’s employment and for a period of six
(6) years after termination of employment.
ARTICLE 8 ASSIGNMENT OF AGREEMENT
8.01 Except as specifically provided in this section, the Corporation may not
assign this Agreement to any person or entity that is not a Group Member.
However, this Agreement may and will be assigned or transferred to, and will be
binding upon and inure to the benefit of, any successor of the Corporation, in
which case this Agreement will be interpreted and applied by substituting that
successor for the “Corporation” under the terms of this Agreement. For these
purposes, “successor” means any person, firm, corporation or business entity
which at any time, whether by merger, purchase or otherwise acquires all or
substantially all of the assets or the business of the Corporation.
8.02 Because the services to be provided by the Executive to the Corporation
under this Agreement are personal to him, the Executive may not assign the
duties allocated to him under this Agreement to any other person or entity.
However, this Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors and administrators,
successors, heirs, distributees, devisees and legatees to the extent of any
amounts payable to the Executive that are due to the Executive upon his death.

17



--------------------------------------------------------------------------------



 



ARTICLE 9 DISPUTE RESOLUTION
9.01 Except as provided in the last sentence of this section, any disagreement
arising under this Agreement that is not resolved by agreement between the
Parties, including the basis on which the Executive’s employment is terminated,
will be resolved by arbitration in accordance with the rules of the American
Arbitration Association. The award of the arbitrator will be final, conclusive
and nonappealable and judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction. The arbitrator must be an
arbitrator qualified to serve in accordance with the rules of the American
Arbitration Association and one who is approved by the Corporation and the
Executive. If the Executive and the Corporation fail to agree on an arbitrator,
each must designate a person qualified to serve as an arbitrator in accordance
with the rules of the American Arbitration Association and these persons will
select the arbitrator from among those persons qualified to serve in accordance
with the rules of the American Arbitration Association. Any arbitration relating
to this Agreement will be held in Summit County, Ohio. In the event that the
Executive pursues arbitration to enforce any term of this Agreement and in the
event that the Executive prevails, the Executive will be entitled to reasonable
attorneys’ fees and interest on any award at prime rate (as published in the
Wall Street Journal) from the date determined by the arbitrator that any payment
should have been paid to the date it is actually paid. Regardless of the scope
of this section, the Parties agree that nothing in this section prevents either
Party from seeking injunctive or other equitable relief if there is a breach or
threatened breach of any provision of this Agreement. Also, if otherwise due,
payments not being contested under the procedures described in this section will
not be deferred during the pendency of procedures described in this section.
9.02 The Corporation will bear the arbitrator’s fee and other costs associated
with any arbitration, unless the arbitrator, acting under Federal Rule of Civil
Procedure 54(b), elects to award these fees to the Corporation.
ARTICLE 10 MISCELLANEOUS
10.01 Any notices, consents, requests, demands, approvals or other
communications to be given under this Agreement must be given in writing and
must be sent by registered or certified mail, return receipt requested, to the
Executive at the last address he has filed in writing with the Corporation or,
in the case of the Corporation, to the lead Director of the Board at the
Corporation’s principal offices.
10.02 This Agreement supersedes any prior agreements or understandings, oral or
written, between the Parties, or between the Executive and the Corporation, with
respect to the subject matter described in this Agreement and constitutes the
entire agreement of the Parties with respect to any matter covered in this
Agreement.
10.03 This Agreement may not be varied, altered, modified, canceled, changed or
in any way amended except by written agreement of the Parties.
10.04 If any provision or portion of this Agreement is determined to be invalid
or unenforceable for any reason, the remaining provisions of this Agreement will
remain in full force and effect.

18



--------------------------------------------------------------------------------



 



10.05 This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original, but all of which together will constitute one
and the same Agreement.
10.06 The Corporation will withhold from any benefits payable under this
Agreement all federal, state, city or other taxes as required by any applicable
law or governmental regulation or ruling.
10.07 The Executive may designate one or more persons or entities as the primary
and/or contingent beneficiaries of any amounts to be received under this
Agreement that are unpaid when the Executive dies. This designation must be
written and presented in a form acceptable to the Board or the Board’s designee,
if appropriate, or in the form required by any affected benefit plan or program.
Subject to any rules prescribed by the Board, its designee or the affected
benefit plan or program, the Executive may make or change his designation at any
time.
10.08 Failure to insist upon strict compliance with any of the terms, covenants
or conditions described in this Agreement will not constitute a waiver of that
or any other term, covenant or condition nor will any such failure constitute a
waiver or relinquishment of the Party’s right to insist subsequently on strict
compliance of the affected (and all other) terms, covenants or conditions of
this Agreement.
10.09 In no event shall the Executive be obligated to seek other employment or
take any other action to mitigate the amounts payable to the Executive under any
of the provisions of this Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned as result of the Executive’s
employment by another employer, except that any continued welfare benefits
provided for by Section 3.01[3] shall not duplicate any benefits that are
provided to the Executive and his family by such other employer and shall be
secondary to any coverage provided by such other employer to the extent
permitted by law.
10.10 The Corporation represents and warrants that the execution and performance
of this Agreement by the Corporation is duly authorized, and that the Agreement,
upon due execution and delivery by the Corporation, constitutes the legal, valid
and binding obligation of the Corporation.
10.11 In the event of inconsistencies, the terms of this Agreement shall
supersede and control over any conflicting language in the Change in Control
Termination Agreement, the Displacement Agreement or any other agreement, plan,
program or practice of the Corporation.
10.12 Facsimile signatures shall have the same legal effect as original
signatures.
10.13 The Corporation shall pay the Executive’s reasonable legal fees incurred
in connection with the completion of this Agreement, not to exceed $6,000.
10.14 To the extent not preempted by federal law, the provisions of this
Agreement will be construed and enforced in accordance with the laws of the
state of Ohio.
10.15 It is intended that the Agreement comply with Section 409A of the Code and
the Treasury Regulations promulgated thereunder (and any subsequent notices or
guidance issued by

19



--------------------------------------------------------------------------------



 



the Internal Revenue Service), and the Agreement shall be interpreted,
administered and operated accordingly. Nothing herein shall be construed as an
entitlement to or guarantee of any particular tax treatment to the Executive.
     10.16 The Executive and the Corporation agree that this Agreement may be
amended, by mutual agreement, without any further consideration to the
Executive, to the extent needed to avoid penalties under Section 409A of the
Code.
     10.17 Notwithstanding anything to the contrary contained herein, the
Corporation may accelerate the time or schedule of a payment to the Executive at
any time the Agreement fails to meet the requirements of Section 409A of the
Code and the Treasury Regulations promulgated thereunder. Such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder.
IN WITNESS WHEREOF, the Parties have executed this Agreement, as of January 8th,
2009.

                      FIRSTMERIT CORPORATION                
 
                   
By:
  /s/ Christopher J. Maurer       Date signed:   01/08/2009    
 
                   
 
  Christopher J. Maurer                
 
                   
Title:
  Executive Vice President-Human Resources                
 
                   
 
                    EXECUTIVE                
 
                   
By:
  /s/ Paul Greig       Date signed:   01/08/2009    
 
                   
 
  Paul Greig                

20